DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 8, 12-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stasson et al. (US Pub. No. 2014/0027979)
With respect to claim 1, Stasson et al. teaches an automatic card shuffler 100, comprising: a card input mechanism 120 (paragraphs [0042], [0045]); a rack 171 with card storage compartments 170 for holding more than one card (paragraph [0054]); an elevator configured to move the rack 171 relative to the card input mechanism 120 (paragraph [0055] – “configured to translate in the vertical direction along a linear path” via motor 174; paragraph [0095]); a control system 280 (“control system”) configured to: select at least one card storage compartment 170 as an overflow compartment (paragraphs [0054], [0092] – “extra shelves”; “extra compartments”); randomly select a primary card position (“randomly assigns and correlates the cards in the stack to one of the ... card storage positions in the rack 171”) within the card storage compartments 170 for each card moving through the card input mechanism 
With respect to claim 8, Stasson et al. teaches wherein the control system 280 is configured to select two card storage compartments as overflow compartments (“two extra compartments” – paragraph [0092]).  
With respect to claims 12-13, Stasson et al. teaches wherein each of the compartments is sized and configured to hold two cards in the compartment (paragraph [0054]); wherein each of the compartments is sized and configured to prevent insertion of more than two cards in the compartment (“hold only two cards therein” – paragraph [0054].  
With respect to claim 18, Stasson teaches a method of handling cards, the method comprising: randomly determining and correlating primary card positions with cards to be See above regarding “primary” card positions.
With respect to claim 19, Stasson teaches moving the rack 170 to a midpoint of the first compartment responsive to no cards currently being present within the first compartment when the first card is transferred (”If there is not a card already present ... position the rack 171” at the “center of the card storage compartment 172” – paragraph [0098]); and moving the rack to an offset location of the first compartment responsive to another card currently being present within the first compartment when the first card is transferred (paragraph [0098] - “position the rack 171 such that ... the card will be inserted either above or below the card already present in the card storage compartment 172”; above or below being “offset”).  





Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

5.	Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stasson et al. (US Pub. No. 2014/0027979)
With respect to claims 6-7, Stasson et al. teaches wherein the overflow compartment “may be larger in size than other compartments to accommodate such a bent card” (paragraph [0054]). As such, Stasson et al. is construed as teaching wherein the control system is configured to select the primary card position for each card after the overflow compartment is selected during assembly of the card shuffler. For the shuffling system of Stasson et al. to work properly, the “control system” will necessarily have to identify which compartment is the “larger” overflow compartment first, then ignore this compartment when selecting the randomly configured primary card positions. Otherwise, it would be irrelevant that the “larger” extra compartment is included therein. In having the larger extra compartment, it is clear this compartment is “fixed” within the rack. Again, it is the examiner’s position that the control system would inherently understand this position prior to assigning the randomized primary card positions in order for the shuffling system to function as intended in paragraphs [0054], [0091]-[0098]). In the alternative, examiner considers such feature to be “obvious to try”. The order of selecting the overflow compartment versus the primary card positions comprises a finite number of identified, predictable solutions: before, concurrently, or after. Here, examiner again emphasizes that the overflow compartment is taught to be “larger” in size than the other compartments. By having . 


Allowable Subject Matter
6.	Claims 15-17 are allowed.
Claims 2-5, 9-11, 14, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.